PD-1615-14
                                                                       COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                     Transmitted 3/20/2015 1:43:15 PM
                                                                       Accepted 3/24/2015 8:53:57 AM
                                                                                         ABEL ACOSTA
                                   NO. PD-1615-14                                                CLERK

                    IN THE COURT OF CRIMINAL APPEALS

STATE OF TEXAS,
             Petitioner

vs.

WILLIAM SMITH,
            Respondent

       State’s Petition for Discretionary Review from William Smith v. State, No.
13-11-00694-CR in the Thirteenth Court of Appeals, trial cause No. 11-CR-0403-
C in the 94th Judicial District Court, Nueces County, the Hon. Bobby Galvan
presiding



            UNOPPOSED MOTION FOR EXTENSION OF TIME
                   TO FILE APPELLANT’S BRIEF

      William Smith, Appellant, respectfully files this Unopposed Motion for

Extension of Time to File Brief. Appellant requests a 14 day extension of time to

file his brief. This is Appellant’s first request for an extension of time to file his

brief. Appellant would respectfully show this Honorable Court as follows:

                                           I.

      The State filed a petition for discretionary review on December 10, 2014, to

complain about the Thirteenth Court of Appeals’ opinion and judgment in William

Smith v. State of Texas, Cause No. 13-11-00694-CR. Appellant filed a response

on December 30, 2014. On February 11, 2015, this Honorable Court granted the
petition and requested a full brief from the State within 30 days and a response by

Appellant within 30 days of the filing of the State’s brief. The State filed its brief

on February 17, 2015, making Appellant’s brief due March 19, 2015.

      Appellant respectfully requests a 14 day extension of time to file his brief,

making it due April 2, 2015. Counsel has conferred with counsel for the State,

Doug Norman, who stated he is unopposed to this Motion.

                                          II.

      Appellant makes this request based on the work schedule of counsel.

Counsel prepared a filed briefs in the following cases over the last 30 days:

      1) Magdalena Ortiz vs. State of Texas vs. Magdalena Ortiz, Cause No. 13-

14-521-CR, filed March 2, 2015;

      2) Magdalena Ortiz vs. State of Texas, Cause No. 13-14-522-CR, filed

March 2, 2015, and amended brief filed March 3, 2015;

      3) Christopher Hernandez vs. State of Texas, Cause No. 13-14-486-CR,

filed March 10, 2015.

      Counsel also has an extensive trial practice requiring investigation and

preparation for trials or contested hearings, including but not limited to

      1) trial set for March 9, 2015, in State of Texas vs. Archie Fortenberry,

Cause No. 14-CR-2771-H in the 347th Judicial District Court, but case was

resolved by plea on March 6, 2015.
      2) Motion to revoke probation, State of Texas vs. Cory Patterson, Cause No.

11-CR-1322-C in the 94th Judicial District Court. Ms. Patterson further required

substantial assistance in residential and work placement.

      3) State of Texas vs. Melissa Pressley, Cause No. 14-3582-1 in the County

Court at Law #1, set for March 9, 2015, but reset on State’s motion.
                                     Prayer

      Respondent respectfully requests this Honorable Court to grant this

unopposed motion and grant Appellant an additional 14 days to file his brief,

making it due April 2, 2015.



                                            Respectfully submitted,

                                            /s/ Donald B. Edwards
                                            Donald B. Edwards
                                            Attorney for Appellant
                                            State Bar No. 06469050
                                            Law Office of Donald B. Edwards
                                            P.O. Box 3302
                                            Corpus Christi, TX 78463-3302
                                            (361) 887-7007
                                            (361) 887-7009 (fax)


                     Certificate of Conference and Service

      I, Donald B. Edwards, certify that I spoke with Mr. Doug Norman
concerning the need for and length of requested extension on March 20, 2015.
Mr. Norman stated no objection to the motion. A copy of this motion is being
delivered to him and to the Office of the State Prosecuting Attorney on March 20,
2015, via the State’s electronic filing and service system

                                            /b/ Donald B. Edwards
                                            Donald B. Edwards